UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7341


CHARLES KEE, a/k/a O.P.G., a/k/a Billy Bad Ass, a/k/a G.F., a/k/a 9 Tray, a/k/a
Punisher, a/k/a Ali, a/k/a O. G. Pun, a/k/a Ali Talib Abdul Skakur Muslum,

                    Petitioner - Appellant,

             v.

B.M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Mary G. Lewis, District Judge. (1:19-cv-00217-MGL)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Kee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Kee, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Kee’s 28 U.S.C. § 2241 (2018)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kee

v. Antonelli, No. 1:19-cv-00217-MGL (D.S.C. Sept. 11, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2